DETAILED ACTION
The Examiner acknowledges Claim 1 has been amended.
Response to Arguments
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendment(s) have necessitated a new grounds of rejection. The rejection below shows how US Patent Application Publication # 2011/0198404 to Dropmann makes obvious a diffuser that forms a continuous plane with the gypsum board. The arguments were specifically about the diffuser, so it’s clear that Harman in view of Struthers made obvious a diffuser frame that forms a continuous plane with the gypsum board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2013/0043671 to Harman in view of US Patent # 8,209,921 to Struthers in further view of US Patent Application Publication # 2011/0198404 to Dropmann.
Regarding claim 1, Harman teaches in Figure 7, a method [an inherent set of steps of providing, attaching, forming and assembling that is associated with the disclosed device] comprising: providing a diffuser [Figure 16] that has a frame 
Regarding claims 2-3, Harman in view of Struthers and Dropmann teach a method. Furthermore, Struthers teaches both methods of assembling with holes cut at the job site (Column 1, Lines 27-41) and also pre-cut in a factory (Column 2, Lines 46-51). Struthers teaches both methods are old and well known and it would have been obvious to one of ordinary skill in the art to try and have predictable results.
Regarding claim 4, Harman in view of Struthers and Dropmann teach a method. Furthermore, Harman teaches in Figure 7, the frame (20) has an inner perimeter portion (30) from which the base portion (60) extends.

Regarding claim 6, Harman in view of Struthers and Dropmann teach a method. Furthermore, Harman teaches in Figure 7, the flange (44) is L-shaped so that one portion of the flange (44) is attached to the frame (20) and another portion of the flange (44) is the outer perimeter portion (74) of the base portion (60).
Regarding claim 7, Harman in view of Struthers and Dropmann teach a method. Furthermore, Harman in view of Struthers teach a method. Furthermore, Harman teaches in Figure 7, a duct can be fit over the duct attachment surface (Paragraph 0058) of the diffuser, thus the duct would be behind the diffuser and not visible below the diffuser.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3638